UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


Common Purpose USA, Inc.,


             Plaintiff,

       v.

Barack Obama, et al.,                         Civil Action No. 16-345 {GK)


             Defendant.


                                  MEMORANDUM OPINION

       Plaintiff,        Common    Purpose    USA,    Inc.    ("Common       Purpose") ,

alleges     that    Defendants,      the     United   States,    the     District       of

Columbia, and various officials of both governments, have violated

the due process rights of Plaintiff's members by allowing them to

be   subject     to past gun violence and the                threat of       future    gun

violence.        Plaintiff seeks declaratory relief, which it believes

will   eliminate     the    threat    of     future   gun violence       against       its

members.

       This matter is before the Court on Defendants'                        respective

Motions     to     Dismiss.         Upon     consideration      of     the     Motions,

Oppositions,       and Replies,      and the entire          record herein,       it    is

evident     that   the    Court    lacks   jurisdiction to hear          Plaintiff's

Complaint, and the Motions to Dismiss are granted.
I.    BACKGROUND

      Common   Purpose   is   a    domestic      non-profit    organization.

Complaint at 5.    Its members are direct or indirect victims of gun

violence in the United States, including the District of Columbia.

Id.   However, Common Purpose has not identified a single member of

the group.     See Id.   A paraphrased statement of its mission is

that it seeks to advance an understanding of the United States'

Constitution that reduces gun violence.           Complaint at 5.

      Plaintiff brings this action against President Barack Obama,

Loretta Lynch, Attorney General of the United States, Vanita Gupta,

Principal    Deputy   Assistant    Attorney      General,    Thomas   Brandon,

Deputy Director of the U.S. Department of Justice and head of the

Bureau of Alcohol, Tobacco, and Firearms and Explosives               ("ATF"),

all in their official capacities, and the United States of America

(collectively "Federal Defendants"),. as well as the District of

Columbia and Cathy Lanier,        in her official capacity as Chief of

the Metropolitan Police Department of the District of Columbia,

(collectively "District Defendants").

      Common   Purpose   alleges    that   its    members'    constitutional

rights   have been violated by gun violence            resulting from     "the

unfettered right to bear arms."       Opposition to Federal Defendants'

Mot. to Dismiss [Dkt. No. 5]       ("Fed. Opp'n"); Complaint at 2-5.        It


                                     -2-
attributes this violence to the manner in which Federal Defendants

enforce and implement the various laws of the United States, Opp'n

at 10, and to the District's laws and regulations authorizing the

concealed carrying of firearms.     Complaint at 3-4.


Plaintiff's Complaint presents seven claims or issues to the Court:

     "Issue 1. Do the Federalist Papers and in particular
     Federalist Paper No. 2 9 and the practices and use of
     militias in the early years of this country's republic,
     establish that the "right to bear arms" was intended to
     be limited to a "well-regulated militia," subject to
     both state and Congressional regulation?

     Issue 2. Must interpretation of the Second Amendment
     adhere to and apply the basic principle that a statute,
     a fortiori, the Constitution, must be read in its
     entirety?

     Issue 3. If the answer to Issue 2     is affirmative, must
     the interpretation of the "right to    bear arms" under the
     Second Amendment strike a proper      balance between and
     among other Articles and Amendments    to the Constitution,
     lest such Articles and Amendments      be read out of the
     Constitution?

    Issue 4. In light of the presentations made and reviewed
    in Issue 3, must the "right to bear arms" be balanced
    against other constitutional powers and guarantees?

    Issue 5 If the "right to bear arms" includes the right
    to modern weapons, such as attack weapons, against what
    foreign or domestic persons, entities, organizations may
    the right be exercised and who decides against whom and
    if and when to exercise such right?

    Issue 6. If the "right to bear arms" includes the right
    to use modern weapons, such as attack weapons, against
    domestic persons, entities, and/or organizations, does
    that create an environment conducive to anarchy?
                                  -3-
     Issue 7: Does the District's Concealed Carry         laws
     interfere with the enforcement of federal laws?" 1

1 The Complaint contains several other issues,    which the Court
construes to be sub-parts of Issue 7:

     "(B) Whether the amendments to the Firearms Control Act
     of 1975 (D.C. Official Code 16 §7-2501), as adopted by
     the District of Columbia (22 D.C. Code §22-4504.01, "DC
     Carry Law") must be interpreted consistent with the
     interpretation of the Second Amendment made in reference
     to the authorities enumerated in (A) preceding; ( C)
     Whether if the provisions of the D.C. Carry Law are found
     to be in conflict with the interpretation of the Second
     Amendment    made  in    reference  to  the   authorities
     enumerated in (A) preceding, such provisions would be
     conflict with Constitutional guarantees and federal
     regulation of guns and gun ownership (see pages 29-31
     following) making them subject to preemption under the
     supremacy clause of Article VI (U.S. Const. art. VI)
      (hereinafter references will be made to "Article" or
     "Amendment" when citing to these provisions of the
     Constitution); D) Whether the rules and regulations
      ("Concealed Carry Rules") adopted by the Chief of Police
     of the Metropolitan Police Department ("DC Chief of
     Police") authorizing the issuance of permits to carry
     concealed firearms (''Concealed Carry Permits") interfere
     with or prevent the enforcement of federal laws
     ("Federal Laws");     (E) Whether, if the decision in
     response to (D) preceding is in the affirmative, the
     Concealed Carry Rules and Permits are subject to
     preemption under the supremacy clause of Article VI of
     the Constitution; (F) Whether the DC Carry Law and
     Concealed Carry Rules and Permits deny United States
     citizens that reside in, work in or visit the District
     of Columbia due process and equal protection of the law
     in violation of the Fourteenth Amendment; and (G)
     Whether the DC Carry Law and the Concealed Carry Rules
     and Concealed Carry Permits should be enjoined from
     interfering with or preventing the enforcement of
     Constitutional rights and applicable Federal Laws?"

Complaint at 3-4.
                                -4-
Complaint at 6-7.

        In essence the Complaint raises two sets of claims.                  First

are the "Constitutional Claims": Issues 1-6, asking the Court to

interpret the Second Amendment; and those parts of Issue 7 that

ask the Court to declare that the District's concealed carry laws

are unconstitutional.           Second are the "Preemption Claims," those

parts of Issue 7 asking the Court to declare that the District's

concealed carry laws are preempted by federal law.

        Plaintiff brings these claims pursuant to 28 U.S.C.              §   1331,

28 U.S.C.      §§    2201, 2202 ("the Declaratory Judgment Act"), and the

judicial review provisions of the Administrative Procedure Act, 5

U.S.C.    §§   701 et seq.     See Complaint at 4-6.

        Federal Defendants brought a Motion to Dismiss, arguing that,

pursuant to Federal Rules of Civil Procedure 12(b) (1) and 12(b) (6),

the Court lacks jurisdiction and Plaintiff has failed to state a

claim.    Motion to Dismiss [Dkt. No. 4-1]         ("Fed. Mot. to Dismiss").

Plaintiff filed an Opposition to the Federal Defendants' Motion,

Fed. Opp'n,         and the Federal Defendants filed a Reply.           Reply in

Support of          Federal Defendants'    Motion to Dismiss    [Dkt.    No.    8]

("Fed. Reply") .

        The District Defendants also filed a Motion to Dismiss,                 in

which     they        joined   the   Federal    Defendants'    arguments       and


                                          -5-
additionally argued          for   dismissal      due    to       improper     service    of

process pursuant to Rules            12 (b) (2)   and 12 (b) (5).              District of

Columbia's     Motion   to Dismiss        [Dkt.    No.       9]    ("District Mot.        to

Dismiss").     Plaintiff filed an Opposition, Plaintiff's Memorandum

in Opposition to the District of Columbia's Motion to Dismiss [Dkt.

No.   10]   ("District Opp' n"),      and the District Defendants filed a

Reply.      District of      Columbia's Reply           [Dkt.      No.   11]     ("District

Reply") .


II.   STANDARD OF REVIEW

  A. Motion to Dismiss under Fed. R. Civ. P. 12{b) (1)

      As    courts of   limited jurisdiction,                federal     courts possess

only those powers       specifically granted to them by Congress or

directly by the United States Constitution. Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The plaintiff bears

the burden of establishing by a preponderance of the evidence that

the Court has subject matter jurisdiction to hear the case. See

Shuler v. United States,           531 F.3d 930,        932       (D.C. Cir.     2008). In

deciding     whether    to   grant    a   motion        to    dismiss      for     lack   of

jurisdiction under Rule 12(b) (1),              the court must "accept all of

the factual allegations in [the] complaint as true." Jerome Stevens
                                                                                               I
                                                                                               i
                                                                                               I
Pharmaceuticals, Inc. v. Food & Drug Admin., 402 F.3d 1249, 1253                               I




                                          -6-
54    (D.C. Cir.    2005)        (quoting United States v. Gaubert,         499 U.S.
315, 327 (1991)).

        Nonetheless,       " [t] he plaintiff's factual allegations in the

complaint will bear closer scrutiny in resolving a 12(b) (1) motion

than in resolving a 12(b) (6) motion for failure to state a claim."

Grand Lodge of Fraternal Order of Police v. Ashcroft, 185 F. Supp.
2d 9,    13-14     (D.D.C.       2001).   The Court may also consider matters

outside    the     pleadings,       and may    rest   its   decision   on   its    own

resolution of disputed facts. 2             See Herbert v. Nat'l Acad. of Sci.,

974 F.2d 192, 197 (D.C. Cir. 1992).

III. ANALYSIS

     A. The Court Lacks Jurisdiction Because Plaintiff Lacks Standing
        and Because There Is no Case or Controversy

                 1. Standing Is a Jurisdictional Requirement of Article
                    III

       Article III of the Constitution limits the jurisdiction of

federal courts to certain "Cases" and "Controversies." See U.S.

Const. art. III,       §    2.    "[N]o principle is more fundamental to the

judiciary' s     proper      role    in our    system of    government      than   the



2 As discussed below, the Court lacks jurisdiction to hear this
case,   and therefore,    resolution of the Federal Defendants'
arguments that Common Purpose has failed to state a claim and the
District Defendants' argument that the they were not properly
served    are  unnecessary   to   disposition  of   these  Motions.
Accordingly, the relevant standard of review under Rules 12(b) (2),
12(b) (5), and 12(b) (6) have been omitted for the sake of brevity.
                                 -7-
constitutional limitation of federal-court jurisdiction to actual

cases or controversies." Clapper v. Amnesty Int'l USA, 133 S. Ct.
113 8,    114 6       ( 2 013)     (internal citations omitted) .            "One element of

the      case-or-controversy                 requirement      is    that     plaintiffs      must

establish that they have standing to sue."                          Id. (internal quotation

marks and citation omitted) .

         "[T] he        irreducible          constitutional         minimum       of     standing

contains three elements. First,                         the plaintiff must have suffered

an injury in fact . . . which is (a) concrete and particularized,

and      (b)    actual        or      imminent,    not     conjectural     or    hypothetical.

Second, there must be a causal connection between the injury and

the conduct complained of                                 Third,    it must be         likely,    as

opposed to merely speculative,                      that the injury will be redressed

by a favorable decision." Lujan v. Defenders of Wildlife, 504 U.S.
555,     560-61,         (1992)        (internal     quotation marks,           citations,       and

footnotes omitted) .

         Ordinarily, an organizational plaintiff may attempt to show

standing         in     one      of    two   ways.         First,    under      the    theory     of

"organizational               standing,"      an organization may sue                 on its own

behalf         in order          to protect       its    own interests.         Nat' 1   Treasury

Employees Union v. United States,                         101 F.3d 1423,        1427-28.     (D.C.

Cir.     1996).          Alternatively,           under the theory of           "associational


                                                   -8-
standing," an organization may sue on behalf its members to protect

their    interests.       Hunt   v.   Washington       State    Apple   Adverti9ing

Commission, 432 U.S. 333, 343           (1977); Air Transp. Ass'n v. Reno,

80 F.3d 477, 483 (D.C. Cir. 1996).

                2. Common Purpose Lacks            both        Organizational   and
                   Associational Standing

        In order to establish organizational standing,                  a plaintiff

must show that it satisfies each of the traditional three prongs

of     the   standing    inquiry        injury     in    fact,     causation,   and

redressability.         Nat' 1 Treasury Employees Union at 1427.                The

alleged injury must be a "concrete and demonstrable injury to [the

organization's] activities."           Id. at 1427-28 .

       . Common Purpose    argues     that    it has    suffered the      requisite

injury in fact because, if it is not granted standing, it will be

hindered in its future ability to attract support and membership.

Fed.    Opp' n at 8.     This argument is defective for many reasons.

First, the alleged harm is not an injury for purposes of Article

III because a plaintiff cannot manufacture an injury based on harms

that result from its prosecution of the lawsuit itself.                    See PETA

v. USDA, 797 F.3d 1087, 1093 (D.C. Cir. 2015).

       Additionally,     Common Purpose's alleged injury "hinge [s]              on

the independent choices" of third parties not before the Court,

its current and prospective members.              National Wrestling Coaches

                                        -9-
Assn' v. Dept. of Education, 366 F.3d 930, 938                      (D.C. Cir. 2004).

What these individuals might or might not do in response to a

ruling     of    this       Court    is    "mere    unadorned      speculation,"     and

therefore,      Common Purpose cannot establish either causation or

redressability.             Id.      Consequently,       it   lacks    organizational

standing.

      In order to establish associational standing a Plaintiff must

show that:       1)    at    least   one    of   the organization's members has

standing to sue in her own right; 2) the interests the organization

seeks to protect in its lawsuit are germane to the organization's

purpose;     and      3)    "neither      the    claim   asserted     nor   the   relief

requested requires the participation of individual members in the

lawsuit."       Hunt v. Washington State Apple Advertising Commission,

432 U.S. 333, 343 (1977); Air Transp. Ass'n v. Reno, 80 F.3d 477,

483 (D.C. Cir. 1996).

      Common Purpose's Complaint fails to identify a single member

whatsoever, and failed to allege facts that would establish that

any   identifiable           member       has    standing     in    her     own   right.

Accordingly, it cannot satisfy the first prong of Hunt, and lacks

associational standing.




                                            -10-
  B. The Complaint Contains only Generalized Grievances that Do
     Not Present any Case or Controversy

     Common Purpose's Complaint contains a flaw more fundamental

than its inability to check one of these two doctrinal boxes.          It

represents the kind of general complaint about the administration

of the law that the courts have long held to be inappropriate for

judicial resolution.

         Article     III   standing      requires   a     "concrete   and

particularized injury."     Lujan v. Defs. of Wildlife, 504 U.S; 555,

560-61   (1992)    (internal citation and quotation marks omitted). A

party challenging a governmental action must show that it has been

directly injured by the action;       it is not enough for a party to

show an undifferentiated, "general interest common to all members

of the public."      United States v. Richardson, 418 U.S. 166, 176-

77 (1974)   (quoting Ex parte Levitt, 302 U.S. 633, 636 (1937)).

     Courts "have consistently held that a plaintiff raising only

a generally available grievance about government -- claiming only

harm to his and every citizen's interest in proper application of

the Constitution and laws, and seeking relief that no more directly

and tangibly benefits him than it does the public at large -- does

not state an Article III case or controversy."          Lance v. Coffman,

549 U.S. 437, 439 (2007)     (internal quotations marks omitted).



                                  -11-
       Common Purpose's Complaint is the quintessential generalized

grievance.      It is devoid of any concrete allegations,                    such as

specific     actions    of     the    various    Defendants     or    specific   harms

suffered by Common Purpose or any one of its members.                        Instead,

the Constitutional Claims are simply a request that this Court, in

a     factual    vacuum,        render      an       interpretation     of    various

Constitutional provisions.              Similarly,      the Preemption Claims do

not    demonstrate      that     Common     Purpose      has    any   individualized

interest in this litigation other than a desire to see the District

of Columbia's concealed carry laws changed.

       "The motion papers disclose no interest upon the part of the

petitioner      other    than        that   of   a    citizen                That   is

insufficient."       Schlesinger v.         Reservists Committee to Stop the

War, 418 U.S. 208, 219-20 (1974)             (internal citations and quotation

marks omitted) .        Accordingly,        this lawsuit presents no case or

controversy within the meaning of Article III, and therefore this

Court lacks jurisdiction.3




3 As Common Purpose cannot establish Article III standing, it is
unnecessary to address its argument that it has third party, or
jus tetri, standing.  See Sands v. NLRB, 825 F.3d 778, 784 (D.C.
Cir. 2016) ("[plaintiff] must show that he has standing under
Article III, and that he satisfies third party, or jus tertii,
standing requirements.").
                              -12-
     C. Remaining Arguments Unnecessary

        As the Court lacks jurisdiction to hear Plaintiff's claims,

it    is   unnecessary to address    Defendants'    argument   that   Common

Purpose has failed to state a claim and the District Defendants'

argument that it failed to properly serve them.


IV.     CONCLUSION

        For the foregoing reasons Plaintiff's Complaint is dismissed.




Date:                                      Gladys    sler
                                           United States District Judge




                                    -13-